DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Remarks
Applicant’s response notes that the Herridge reference was incorrectly cited as US Pat. No. 5660992 but should have been US Pat. No. 5660922. Correction is made to the rejection herein and a new Noticed of References Cited is included. The Examiner confirms this is correct and appreciates the Applicant’s understanding.

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive.
Applicant first argues that Herridge discloses only a double sided adhesive tape rather than a single sided tape and further does not disclose wherein a second adhesive is placed directly adjacent to the inner adhesive layer (page 6 last paragraph continuing through page 7 paragraph 3). While the Examiner agrees that Herridge does not disclose a single sided tape, the Examiner respectfully disagrees that Herridge, in view of Aeschbacher does not read on instant claim 21. During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP 2111. Further, the transitional phrase “comprising,” which is used by the instant claims, is synonymous with “including” which is open-ended and does not exclude additional, unrecited elements. See MPEP 2111.03. As such, even though the Applicant is arguing that Herridge is a double sided tape, such argument is unpersuasive because the instant claims, when given their broadest reasonable interpretation, include double sided tapes. Additionally, the Examiner has provided a reference, Stuart, which discloses double sided duct tape from 2011.
Furthermore, as stated in the prior Office action and repeated below, Herridge discloses a backing material (Fig. 1C numeral 19) having a first adhesive having an extender dispersed therein (col 5 ln 61-65; numeral 15, although numeral 17 would also read on the claimed feature; Fig. 1C) and an outermost adhesive layer, comprising a second adhesive, directly adjacent to the inner adhesive layer (numeral 16, although numeral 18 would also read on the claimed feature; Fig. 1C). Said a different way, each set of 2 layers of adhesive on either side of the backing material reads on the 2 layers of adhesive claimed.
Applicant next indicates that the use of “modified Herridge” is not clear and that neither Herridge nor Aeschbacher make any suggestion to make a single sided tape (page 8 first full paragraph). While the Examiner disagrees, the Examiner will elaborate that “modified Herridge” is used to indicate Herridge, as previously modified by, in this instance, Aeschbacher. Further, as discussed above, the structure of the current claims is not limited solely to single sided tape.
Applicant next argues that Foster is improperly combined with Herridge and Aeschbacher to reject claims 22-25. The Examiner respectfully disagrees. Herridge explicitly discloses the use of fillers within the adhesive (col 5 ln 61-65). Foster is relied upon for teaching another, known adhesive filler which provides the further benefit of being stained or sanded for specific uses. Alternatively, in the event the Applicant further disagrees with the rejection, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, it would have been obvious to a person having ordinary skill in the art to apply a known filler to the adhesive of modified Herridge because the combination yields predictable results, e.g. the adhesive is extended with a known adhesive filler which also enhances stainability and sandability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 26-30, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herridge (US5660922) in view of Aeschbacher (US5124187).

In reference to claims 21 and 29:
Herridge discloses an adhesive tape (abstract) comprising: 
a backing having a first major surface and an opposing second major surface (carrier layer 19; col 3 ln 25-33; Fig. 1C); 
an inner adhesive layer adjacent to the reinforcing material (numerals 15, 17; Fig. 1C), the inner adhesive layer comprising: 
a first adhesive having an extender dispersed therein (col 5 ln 61-65; numerals 15, 17; Fig. 1C); and 
an outermost adhesive layer, comprising a second adhesive, adjacent to the inner adhesive layer (numerals 16, 18; Fig. 1C).
Herridge does not disclose a reinforcing material adjacent to the second major surface of the backing. However, this is taught by Aeschbacher. Aeschbacher discloses an adhesive sheet material comprising a carrier, an adhesive, base layer, a scrim embedded along the surface of the base layer, an adhesive and a release liner as shown in figures 1-3.  The scrim is a layer of a fiber mesh wholly or partially embedded in the base layer (column 4, lines 10-15).  This is a clear indication that the voids of the scrim may only be partially filled by the base layer and are partially filled by the composite adhesive layer (claim 29).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a scrim layer embedded along the surface of the intermediate layer in Herridge motivated by the desire to add strength to adhesive tape.   
The voids of the scrim layer would be filled by the intermediate layer upon embedding the scrim layer taught by Aeschbacher along the surface of the intermediate layer in Herridge.

In reference to claims 26, 27, and 28:
In addition to the discussion of claim 21, above, Herridge further discloses wherein the first adhesive and the second adhesive are a natural rubber adhesive and are the same material (column 5, lines 30-35 and 45-55).

In reference to claim 30:
In addition to the discussion of claim 21, above, Herridge further discloses wherein the backing has a base layer and a barrier layer, wherein the barrier layer defines the second major surface of the backing (col 4 lines 60-65; col. 5 ln 5-25 disclosing the carrier layer can be provided as multiple layers comprising a foam layer disposed between two intermediate layers).

In reference to claim 33:
In addition to the discussion of claim 30, above, Herridge further discloses that any of the layers of the tape can be the same or different thickness as the other layers (col 4 ln 65-67). As such, Herridge discloses wherein the base layer and the barrier layer together define a backing thickness, and the barrier layer comprises about 5% to about 95% of the backing thickness (if each layer is equal thickness the barrier layer would comprise 50% of the backing thickness.

Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herridge and Aeschbacher as applied to claim 21, above, and further in view of Foster (US20140323615).

In reference to claims 22-25:
Modified Herridge does not teach wherein the inner adhesive layer and the outermost adhesive layer together define an adhesive thickness, and the inner adhesive layer comprises about 5% to about 95% of the adhesive thickness (claim 22), wherein the extender comprises about 30% to about 95% per unit weight of the inner adhesive layer (claim 23), or wherein the extender comprises wood flour (claims 24 and 25). However, this is taught by Foster. Foster teaches a hot melt adhesive composition comprising at least one hot melt adhesive, and at least one filler wherein the at least one filler comprises ceramic microspheres, calcium carbonate, wood flour, or any combinations thereof (abstract).  The hot melt adhesive composition comprises 52 wt% hot melt adhesive, 5 wt% wood flour, 17 wt% calcium carbonate and 26 wt% ceramic microspheres (paragraph 11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filler in an amount as taught by Foster in the inner adhesive layer in Herridge motivated by the desire to provide an adhesive tape having commercially acceptable levels of stainability and sandability while improving its shelf-life qualities.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742